Simonton, J.
The act of 16th of March, 1878, (20 St. at Large, 30,) provides that a defendant charged with crime shall, at his own request, but not otherwise, be a competent witness; that is to say, he shall not labor under disability because he is a party in interest, and, not*249withstanding this, may testily. But when a party offers himself as a witness in his own behalf he must be treated as any other witness, and is subject to any exception which would apply to any other witness. In other words, the act frees him from a disability. It does not confer on him any peculiar exemption. So when a defendant is put on the stand as a witness his general character for truth may be attacked, and if he, by his conduct, had lost the privilege of testifying in courts of justice by the commission of an infamous crime, this will attach to him, and prevent him from testifying in his own behalf.